Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered. 
Claim Objections
Claims 13 and 19 are objected to because of the following informalities:  
In line 15 of claim 13, “the” should be inserted before “liquefied gas fluid”.
In line 9 of claim 19, “platform” should be inserted after “jack-up”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 - 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “wherein the floating storage unit is spread-moored at both a bow end of the floating storage unit and a stern end of the floating storage unit”, and the claim also recites “in particular via lines from a deck level of the floating storage unit to the seabed” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Examiner has interpreted the feature introduced by such narrower language as merely exemplary of the type of spread-mooring that can be used and, therefore is not required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “wherein the floating storage unit is spread-moored at both a bow end of the floating storage unit and a stern end of the floating storage unit”, and the claim also recites “in particular via lines from a deck level of the floating storage unit to the seabed” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Examiner has interpreted the feature introduced by such narrower language as merely exemplary of the type of spread-mooring that can be used and, therefore is not required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6 - 8, 10, 12 - 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (US 2012/0230772; hereinafter ‘772) in view of Moon et al. (US 2013/0333397) and Foo et al. (US 2014/0251493; hereinafter ‘493)
Regarding claims 1, 13, 19, and 20, Foo ‘772 discloses an offshore liquefaction and loading system for liquefying gas and loading the liquefied gas onto a cargo vessel (carrier vessel 20) at a location offshore having a seabed and sea surface, the system comprising: a mobile storage unit (mobile storage platform 30); a jack-up platform (production platform 40, paragraph 0039; paragraph 0053 teaches the platform is a jack-up platform); a liquefaction facility (paragraph 0040) on the jack-up platform (40); first tubing (second pipe 12) for loading liquefied gas fluid from the floating storage unit (30) to the cargo vessel (20) while the floating storage unit and cargo vessel are coupled together; second tubing (pipes 32) extending between the mobile storage unit (30) and the liquefaction facility of the jack-up platform (40) for transferring liquified gas to be loaded onto the cargo vessel from the liquefaction facility to the floating storage unit; and third tubing in fluid communication with each of a source of gaseous gas fluid and the liquefaction facility (a source of gaseous liquid fluid is inherently necessary in order for the liquefaction facility to operate as designed and the apparatus would obviously require a third tubing/conduit to transport the gas to the liquefaction facility); and such that the liquefied gas fluid travels to the floating storage unit from the jack-up platform (Figs. 1A and 1B; paragraphs 0039 - 0041, 0043, and 0053).  Foo ‘772 fails to explicitly teach the mobile storage platform is floating; the floating storage unit is spread-moored to the seabed; the jack-up platform comprising jacked-up legs which are supported on the seabed and a hull which is jacked up along the jacked-up legs to a position above the sea surface; wherein the floating storage unit is spread-moored at both a bow end of the floating storage unit and a stern end of the floating storage unit, instead of to the jack-up unit, such that a longitudinal axis extending from the bow end to the stern end remains oriented parallel to a side of the jack-up platform.  Moon teaches a mobile storage platform is a floating storage unit (storage unit 20 can be converted from a floating storage unit (paragraph 0028) and the floating storage unit (20) is moored (paragraph 0028); and the jack-up platform comprising jacked-up legs (12) which are supported on the seabed and a hull (11) which is jacked up along the jacked-up legs to a position above the sea surface (Figs. 1 - 3; paragraph 0026)  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the floating storage unit as taught by Moon for the mobile storage platform as disclosed by Foo to reduce equipment costs by using a second-handed LNG carrier as a storage unit and to provide a means for moving (floating) the mobile storage platform to another location.  The substitution of one known element (floating storage unit) for another (mobile storage platform) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Foo with the jack-up platform legs as taught by Moon to provide a stable base upon which to mount the liquefaction facility.  Moon fails to teach the floating storage unit is spread-moored at both a bow end of the floating storage unit and a stern end of the floating storage unit, instead of to the jack-up unit, such that a longitudinal axis extending from the bow end to the stern end remains oriented parallel to a side of the jack-up platform.  Foo ‘493 teaches a floating storage unit (vessel 20) is spread-moored at both a bow end of the floating storage unit and a stern end of the floating storage unit, instead of to the jack-up unit (unlabeled lines in Fig. 5B), such that a longitudinal axis extending from the bow end to the stern end remains oriented parallel to a side of the jack-up platform (10), and such that the liquefied gas fluid travels to the floating storage unit from the jack-up platform (Fig. 5B; paragraphs 0028 and 0035) to maintain the floating storage unit in a fixed position relative to the jack-up platform (10).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the spread-mooring as taught by Foo ‘493 to maintain the floating storage unit in a fixed position relative to the jack-up platform. Given the apparatus as disclosed above, the methods of claims 13 and 20 would have been considered obvious to one of ordinary skill in the art.
Regarding claim 3, Foo ‘772 further discloses the jack-up platform (40) being positioned offshore in proximity to storage unit (30) (Figs. 1A and 1B; paragraph 0039).
Regarding claim 6, Foo ‘772 discloses all of the claim limitations except the floating storage unit comprises a ship that is spread-moored to the seabed. Foo ‘493 teaches the floating storage unit comprises a ship (20) that is spread-moored to the seabed (Fig. 5B) to maintain the floating storage unit in a fixed position relate to the jack-up platform. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Moon with the mooring to the seabed as taught by Foo ‘493 to maintain the floating storage unit in a fixed position relative e to the jack-up platform.
Regarding claim 7, Foo ‘772 further discloses the cargo vessel (20) is moored (paragraph 0042).  Foo ‘772 fails to disclose the cargo vessel is spread-moored to the seabed separate from the floating storage unit. Foo ‘493 teaches a vessel (20) is spread-moored to the seabed (Fig. 5B) to maintain the floating storage unit in a fixed position relate to the jack-up platform. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the mooring to the seabed as taught by Foo ‘493 to maintain the cargo vessel in a fixed position relative to the jack-up platform and the floating storage unit.
Regarding claim 8, Foo ‘772 further discloses the liquefied gas comprises liquefied natural gas (paragraphs 0006 and 0041).
Regarding claim 10, Foo ‘772 further discloses the system does not require a jetty or jetty mooring of at least one of the storage unit and the cargo vessel (Figs. 1A and 1B).
Regarding claim 12, Foo ‘772 in view of Moon and Foo ‘493 discloses all of the claim limitations except the floating storage unit is older than the jack-up platform or older than the liquefaction facility on the jack-up platform. Examiner takes the position that the relative ages of the floating storage unit, the jack-up platform, and the liquefaction facility lack criticality in the claims and is a design consideration within the skill of the art.
Regarding claim 14, Foo ‘772 further discloses the storage unit (30) is in proximity to the jack-up platform (40) (Figs. 1A and 1B; paragraph 0039).  Foo ‘772 fails to disclose mooring the floating storage unit in proximity to the jack-up platform.  Moon teaches mooring the floating storage unit (20) in proximity of the jack-up platform (10) (Fig. 4; paragraph 0009).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of mooring the floating storage unit in proximity to the jack-up platform as taught by Moon to maintain the floating storage unit in a fixed position relative to the jack-up platform.
Regarding claim 15, Foo ‘772 fails to explicitly teach transporting gas to the liquefaction facility via third tubing.  Examiner takes the position that gas would inherently be transported to the liquefaction facility in order for the liquefaction facility to operate as designed and system would obviously require a third tubing/conduit to transport the gas to the liquefaction facility.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (‘772) in view of Moon et al. and Foo et al. (‘493) as applied to claim 1 above, and further in view of Adkins et al. (US 2009/0266087).
Regarding claim 4, Foo ‘772 in view of Moon and Foo ‘493 discloses all of the claim limitations except a floating travel unit and a lifting and handling device. Adkins teaches a floating travel unit (conduit transfer vessel 20) and a lifting and handling device (crane 40) (Figs. 1 and 4; paragraphs 0035 and 0052) to lift a hose off a hanger rack and transfer it to the floating transport vessel. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the floating travel unit and the lifting and handling device as taught by Adkins to lift a hose off a hanger rack and transfer it to the floating transport vessel.
Regarding claim 9, Foo ‘772 in view of Moon and Foo ‘493 fails to explicitly teach the cargo vessel is moored side-by-side to the floating storage unit. Adkins teaches the cargo vessel (5) is moored (mooring turret 10) side-by-side to the floating storage unit (105) (Fig. 2; paragraphs 0047, 0051, and 0053). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have moored the cargo vessel and the floating storage unit as disclosed above in a side-by-side relationship as taught by Adkins to provide a more stable arrangement for the transfer of fluids between the two vessels and to reduce equipment costs by decreasing the length of pipeline required to transfer fluid between the cargo vessel and the floating storage unit.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (‘772) in view of Moon et al. and Foo et al. (‘493) as applied to claim 1 above, and further in view of Langner (US 3,715,890). Foo ‘772 in view of Moon and Foo ‘493 discloses all of the claim limitations except a chain crawling propulsion system comprising at least one seabed anchored chain, the travel unit being arranged to draw in the at least one seabed anchored chain so as to be moveable across the sea into the position adjacent to the cargo vessel for connection of the first tubing. Langner teaches a chain crawling propulsion system comprising at least one seabed anchored chain (flexible lines 56, 58; anchor means 52, 54) arranged to draw in the at least one anchored chain (via winching) so as to be moveable across the sea (Fig. 1; col. 4, lines 6 -23). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the chain crawling propulsion system as taught by Langner to draw in the chain so as to be moveable across the sea into the position adjacent to the cargo vessel for connection of the first tubing, thereby enabling a system operating in deep water to be maneuvered with strength and precision.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (‘772) in view of Moon et al. and Foo et al. (493) as applied to claims 1 and 13 above, and further in view of Faka (US 2016/0231050).
Regarding claim 11, Foo ‘772 in view of Moon and Foo ‘493 discloses all of the claim limitations except the platform is arranged in a near-shore configuration where the gas to be liquefied is fed from an onshore location. Faka teaches the platform (production plant 10) is arranged in a near-shore configuration where the gas to be liquefied is fed from an onshore location (gas receiving facility 120) (Figs. 1 and 2; paragraphs 0082 and 0096). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the near-shore configuration as taught by Faka to allow for the liquefaction facilities to be installed as modules having a maximum weight which is higher than the maximum size of an onshore module.
Regarding claim 18, Foo ‘772 in view of Moon and Foo ‘493 discloses all of the claim limitations except feeding the gas to the liquefaction facility from an onshore location. Faka teaches feeding the gas to the liquefaction facility (liquefaction facility 124) from an onshore location (gas receiving facility 120) (Figs. 1 and 2; paragraphs 0082 and 0096). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the near-shore configuration as taught by Faka to allow for the liquefaction facilities to be installed as modules having a maximum weight which is higher than the maximum size of an onshore module.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (‘772) in view of Moon et al. and Foo et al. (‘493) as applied to claim 13 above, and further in view of Migliore et al. (US 8,250,883).
Regarding claim 16, Foo ‘772 in view of Moon and Foo ‘493 discloses all of the claim limitations except locating the jack-up platform with the liquefaction facility in a stranded gas field and using the liquefaction facility to liquefy supplied gas from the stranded gas field. Migliore teaches locating a platform (platform or ship) with a liquefaction facility for use in stranded gas fields and using the liquefaction facility to liquefy supplied gas from the stranded gas field (col. 4, lines 4 - 23). Although Migliore fails to explicitly teach locating the platform in a stranded gas field, the apparatus as taught by Migliore is mobile and can be used in all types of natural gas fields, including stranded gas fields (col. 4, lines 4 - 9) and, therefore, it would have been obvious to have located the platform of Migliore in a stranded gas field as a design choice within the skill of the art to reduce the length of pipe required to transport the liquefied gas to the liquefaction facility. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of locating the jack-up platform and liquefaction facility in a stranded gas field as taught by Migliore to make it economically feasible to extract liquefied natural gas from a stranded gas field.
Regarding claim 17, Foo ‘772 in view of Moon and Foo ‘493 discloses all of the claim limitations except relocating the jack-up platform between stranded gas fields. Migliore teaches locating a platform (platform or ship) with a liquefaction facility for use in stranded gas fields and using the liquefaction facility to liquefy supplied gas from the stranded gas field (col. 4, lines 4 - 23). Although Migliore fails to explicitly teach relocating the platform between stranded gas fields, the apparatus as taught by Migliore is mobile and can be used in all types of natural gas fields, including stranded gas fields (col. 4, lines 4 - 9) and, therefore, it would have been obvious to have relocated the jack-up platform and liquefaction facility as taught by Migliore between stranded gas fields to reduce equipment costs by using the same platform and liquefaction facility at multiple sites. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of relocating the jack-up platform between stranded gas fields as taught by Migliore to make it economically feasible to extract liquefied natural gas from stranded gas fields.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 - 20 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
6/21/2022